Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 3/19/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-13, 21-27.	
	
	
	Election/Restrictions
Election was made without traverse in the reply filed on 3/6/2021.  Applicant has elected Group II, corresponding to claims 1-13.
The examiner acknowledges the applicant’s cancellation of 14-20.
Invention Group I, corresponding to claims 14-20, is withdrawn from further consideration.
The examiner also acknowledges new claims 21-27.


	Specification
The specification submitted 9/05/2019 has been accepted by the examiner.

Drawings
The drawings submitted on 9/05/2019 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/05/2019 has been considered by the examiner.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 10, the applicant recites “the second RRAM contact” however there is no antecedent for this feature. For the sake of compact prosecution, the examiner assumes the applicant intended to recite “the second RRAM contact side”.

Regarding Claim 13, the applicant recites “where the first and second external S/D and the first RRAM bottom electrode and second RRAM bottom electrode are doped as one of n-doped and p-doped.” However the examiner is not certain what that these parts have antecedents, especially “the first and second external S/D”. For the sake of compact prosecution, the examiner assumes the applicant intended to recite “the first and second external S/D side”.

Claim 22 has essentially the same issue as claim 13. For the sake of compact prosecution, the examiner assumes the applicant intended to recite “the first external S/D side” and “the second external S/D side”.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US # 20190080754) in view of Yang (US # 20190123104).

Regarding Claim 1, Tran teaches a resistive random-access memory (RRAM) device (see Figs. 4C and 10) comprising: 
a field effect transistor (FET) (corresponding to gate 24 in Fig. 4C) comprising:
 channel (the part of 18 under the gate 24);
a source/drain (S/D) (20, 22), the S/D connected to an external S/D side of the channel (a right side, the side away from memory cell 10);
a RRAM bottom electrode (26, 28, 30, 32, 34), the RRAM bottom electrode connected to an internal side of the channel (connected to a left side of the channel indirectly through the S/D region 22);
a gate stack (24) on the channel, the gate stack having an external gate connection (shown in the circuit diagram as a WL line); and
a RRAM with a RRAM contact side (corresponds to part 38) and a RRAM S/D side (corresponds to parts 12), the RRAM S/D side being a dielectric ([0011]) disposed on and in contact with the RRAM bottom electrode (shown).

Although Tran discloses much of the claimed invention, it does not explicitly teach the RRAM wherein the FET transistor is a fin field effect transistor (FinFET), wherein the gate stack encompasses the channel.



For example, Yang teaches a similar RRAM device (see Fig. 1 and corresponding text) comprising a FinFET (corresponds to gate 16), wherein the gate stack encompasses a channel (shown surrounding the channel on the top surface of fin 12).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the transistor taught in Tran, as suggested by Yang. Specifically, the modification suggested by Yang would be to employ a RRAM wherein the FET transistor is a fin field effect transistor (FinFET), wherein the gate stack encompasses the channel. The rationale for this modification is that finFET design provides many advantages including better control over the channel, suppressed short-channel effects, lower static leakage current, faster switching speed, higher drain current, lower switching voltage, low power consumption, etc. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of finFETs are well known in the art (see MPEP 2144.01).

Regarding Claim 2, Tran teaches the device, as in Claim 1, where the channel has crystal orientation with a Miller Index of 100 at a substrate interface with a substrate or a BOX and the internal side of the channel has crystal orientation with a Miller index of 110 at an electrode interface with the RRAM bottom electrode (see [0015, 25]).

Regarding Claim 3, Tran teaches a resistive random-access memory (RRAM) device comprising:
a first field effect transistor (corresponding to gate 24 in Fig. 4C) comprising:
a first channel (the part of 18 under the gate 24);
a first source/drain (S/D) (20, 22), the first S/D connected to an external S/D side of the first channel (a right side, the side away from memory cell 10),
a first RRAM bottom electrode (26, 28, 30, 32, 34), the first REAM bottom electrode connected to an internal side of the first channel (connected to a left side of the channel indirectly through the S/D region 22);
a first gate stack (24) on the first channel, the first gate stack having a first external gate connection (shown in the circuit diagram as a WL line); and
a first RRAM with a first RRAM contact side (corresponds to parts 38, 40, 42) and a first RRAM S/D side (corresponds to parts 12), the first RRAM S/D side being a dielectric disposed on and in contact with the first RRAM bottom electrode (shown);
a second FET (Fig. 10 shows an array where the transistors have the same configuration as the first transistor) comprising: 
a second channel;
a second S/D, the second S/D connected to an external S/D side of the second channel;
a second RRAM bottom electrode, the second RRAM bottom electrode connected to an internal side of the second channel;
a second gate stack on the second channel, the second gate stack having a second external gate connection; and

a common external contact, electrically connected to both the first RRAM contact side and second RRAM contact side (in Fig. 10, this contact is shown connecting to a common external line BL0).

Although Tran discloses much of the claimed invention, it does not explicitly teach the RRAM wherein the transistors are fin field effect transistor (FinFET), wherein each of the gate stacks encompasses the channel.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yang teaches a similar RRAM device (see Fig. 1 and corresponding text) comprising a FinFET (corresponds to gate 16), wherein the gate stack encompasses a channel (shown surrounding the channel on the top surface of fin 12).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the transistor taught in Tran, as suggested by Yang. Specifically, the modification suggested by Yang would be to employ a RRAM wherein the transistors are fin field effect transistor (FinFET), wherein each of the gate stacks encompasses the channel. The rationale for this modification is that finFET design 

Regarding Claim 4, Yang, as applied to claim 3, teaches a device, as in Claim 3, where the first and second RRAM bottom electrodes each have a diamond-shaped, facetted side with at least one first and second RRAM electrode point, respectively (see Fig. 3).

Regarding Claim 5, Yang, as applied to claim 3, teaches a device, as in Claim 4, where a voltage applied to the first and second RRAM bottom electrodes, respectively, creates an electric field concentration at the first and second RRAM electrode points (this would be a natural consequence of the geometry).

Regarding Claim 6, Yang, as applied to claim 3, teaches a device, as in Claim 3, where the first channel and the second channel are made of one of Silicon (Si) or Silicon Germanium (SiGe) ([0015-16]).

Regarding Claim 7, Tran teaches a device, as in Claim 3, where the dielectric comprising each of the first and second RRAM S/D sides is a RRAM dielectric layer comprising a high k material ([0008]).

Regarding Claim 8, Tran teaches a device, as in Claim 7, where the RRAM dielectric layer is a high k dielectric layer made of one of the following: Hafnium Oxide (HfOx), Tantalum Oxide (TaOx), and Titanium Oxide (TiOx) ([0008]).

Regarding Claim 9, Tran teaches a device, as in Claim 3, where the first RRAM contact side and the second RRAM contact side are made of one of the following: TiN, Al-containing alloy, and mixture and laminate thereof ([0008]).

Regarding Claim 10, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Tran teaches a device, as in Claim 3, where the first RRAM contact side and the second RRAM contact side have a first layer (38), a middle layer (40), and a second layer (42).

Regarding Claim 11, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Tran teaches a device, as in Claim 10, where the first and second layer are made of Titanium Nitride (TiN) ([0008, 11]).

Regarding Claim 12, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Tran teaches a device, as in Claim 10, where the middle layer is made of A1-containing alloy.

Regarding Claim 13, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Yang, as applied to claim 3 teaches the device where the first side, the first RRAM bottom electrode, and second RRAM bottom electrode are doped as one of n-doped and p-doped (the epitaxial layer would constitute these parts, and it is doped; see [0024]).

Regarding Claim 23, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Yang, as applied to claim 3 teaches the device where the first and second RRAM bottom electrodes each have a crystal orientation that is different, than a substrate crystal orientation of a substrate (shown in Fig. 3 and described in [0015, 25]).

Regarding Claim 25, Tran teaches device, as in Claim 3, where the first RRAM contact side and the second RRAM contact side is made of a contact side conductive material (part 38; [0008]).

Regarding Claim 26, Tran teaches device, as in Claim 25, where the contact side conductive material is one of the following: an aluminum alloy, Titanium Aluminide (TiAl), Titanium Nitride (TiN), a TiN alloy, and TiAlC. (part 38; [0008]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US # 20190080754) in view of Yang (US # 20190123104) and further in view of Chen (US # 20200372955).

Regarding Claim 24, although Tran in view of Yang discloses much of the claimed invention, it does not explicitly teach the device where the dielectric is between 0.5 nanometers (nm) and 10 nm thick.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Chen teaches a similar device where a Hi-k RRAM dielectric layer (106) is between 0.5 nanometers (nm) and 10 nm thick ([0027]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the dielectric thickness, taught in Tran in view of Yang, as suggested by Chen. Specifically, the modification suggested by Chen would be to employ a device where the dielectric is between 0.5 nanometers (nm) and 10 nm thick. The rationale for this modification is that a small thickness provides for a smaller device. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of thin layers are well known in the art (see MPEP 2144.01).


Regarding Claim 27, although Tran in view of Yang discloses much of the claimed invention, it does not explicitly teach the device, as in Claim 25, where the contact side conductive material is between 1 nm and 3 nm thick.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Chen teaches a similar device where a contact side conductive material (top side electrode 108) is between 1 nm and 3 nm thick ([0029]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the dielectric thickness, taught in Tran in view of Yang, as suggested by Chen. Specifically, the modification suggested by Chen would be to employ a device, as in Claim 25, where the contact side conductive material is between 1 nm and 3 nm thick. The rationale for this modification is that a small thickness provides for a smaller device. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of thin layers are well known in the art (see MPEP 2144.01). 


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899